Citation Nr: 0532825	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  95-29 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Dr. M. A. O., & Dr. F. H. B.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from April 1951 to January 
1958.  This case comes before Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, VA Regional Office (RO).  

This case has previously come before the Board.  In a March 
2001 decision, the Board denied service connection for PTSD.  
The veteran appealed, citing VCAA.  In October 2002, the 
Court vacated the Board's March 2001 decision.  In January 
2004, the Board remanded the issue to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in October 1995.  A transcript of the 
hearing has been associated with the claims file.  


FINDING OF FACT

The veteran's symptoms do not meet the criteria for a 
diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in April 2004.  

To the extent that veteran's attorney has asserted there was 
no notice of VCAA or insufficient notice of VCAA, by letter 
received in October 2004, the representative specifically 
referenced the notice provisions of 38 U.S.C.A. § 5103(a).  
The letter states in pertinent part:

As you know, under 38 U.S.C. § 5103(a) 
your office has an obligation to notify 
us if there is any information or 
evidence, not previously provided, that 
is necessary to substantiate the claim, 
and if so, tell us if you will help us 
get what is missing.  That is, if we 
have failed to provide evidence 
satisfying one or more of the elements 
necessary to receive the benefits we are 
seeking, please let us know what it is 
that we are missing.  

Although not a model of clarity, the April 2004 letter from 
the agency of original jurisdiction (AOJ) advised the 
appellant of the evidence needed to substantiate the claim, 
and he had actual notice of VCAA, as evidenced by his own 
letter.  This claim has been on appeal since 1995, remanded 
on numerous occasions, and the appellant has been advised of 
what was necessary to establish service connection for PTSD, 
to include in the April 2000 supplemental statement of the 
case, which specifically advised that service connection for 
PTSD was not established based on the fact that the evidence 
showed that he did not have PTSD.  Any further notice in 
regard to VCAA would be a waste of limited government 
resources.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the January 2005 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  More over, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  



Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 



Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran asserts that he has PTSD as a result of stressors 
encountered during service in Korea, to include participation 
in combat, while serving with the medical company of an 
infantry regiment.  In light of the Board's determination 
that the preponderance of the evidence is against the claim 
that the veteran has PTSD, the issues of whether verified 
stressors exist and whether the veteran participated in 
combat are "downstream" issues which will not be further 
discussed.

The claims files include three VA hospital reports, covering 
treatment between December 1967 and January 1968, between 
January and November of 1975, and in September of 1975.  The 
earliest of these reports (covering the period from December 
1967 and January 1968) contains a diagnosis of passive 
aggressive personality disorder.  The other two reports, 
dated in 1975, collectively contain diagnoses of anxiety 
neurosis, schizophrenia, and chronic alcoholism.  Reports 
from R. M., M.D., dated in April 1974 and September 1977, 
contain diagnoses of anxiety neurosis.

The claims files also contain several lay statements, to 
include from the veteran's wife.  She stated that the veteran 
began displaying unusual behavior during or shortly after 
service, to include nervousness.

The evidence establishes that the veteran does not have PTSD.  
The post-service medical evidence includes four VA PTSD 
examination reports (dated in August 1994, February 1996, 
October 1999, and July 2004) and two reports from private 
physicians, which all indicate that the veteran does not have 
PTSD.  Of particular note, the VA PTSD examination reports 
all contain Axis I diagnoses of anxiety disorder, not 
otherwise specified (NOS).  The Board finds that these 
examination reports are highly probative evidence which shows 
that the veteran does not have PTSD.  All four of these 
reports were based on a review of the claims files, and the 
diagnoses in three of the VA PTSD examination reports, (i.e., 
the reports dated in August 1994, February 1996, and July 
2004) were each arrived at by a Board of Examiners.  In 
addition, the February 1996 report was based on a review of 
the opinions of two private physicians who had concluded that 
the veteran had PTSD, as well as other evidence, to include a 
December 1995 Minnesota Multiphasic Personal Inventory-2 
(MMPI-2) report (the results of which were considered invalid 
due to overreporting of psychopathology).  The Board further 
notes that its conclusion that the veteran does not have PTSD 
is consistent with a report from A. A. M., M.D., dated in 
March 1992, which contains a diagnosis of schizophrenia.  The 
July 2004 Board of examiners specifically stated that they 
were unable to identify signs or symptoms of PTSD.  Based on 
the foregoing, the Board finds that the veteran does not have 
PTSD.

In reaching this decision, the Board has considered the 
notations of PTSD. as found in several VA outpatient 
treatment reports, dated between 1997 and 1999, as well as 
the testimony of two private physicians, F. H. B., M.D. 
(during a hearing held in September 1995) (and to include a 
September 1995 written report), and M. A. O., M.D. (during a 
hearing held in January 1994), a prescription form noting 
PTSD from Dr. A. A. M., dated in January 1995, and an October 
2001 statement from a private physician noting a diagnosis of 
PTSD.  However, with regard to the VA outpatient treatment 
reports, the Board initially notes that the probative value 
of the notations of PTSD is diminished by the use of 
equivocal language.  Specifically, they include notations of 
"rule out PTSD" and "PTSD vs. generalized anxiety disorder."  
In addition, the probative value is weakened by the fact that 
none of these "diagnoses" are shown to have been based on a 
review of the claims files, and at least two appear to be "by 
history" only.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993); McQueen 
v. West, 13 Vet. App. 237 (1999).  These "diagnoses," as well 
as the notation of PTSD in Dr. A. A. M.'s prescription form 
and in the October 2001 statement, lack other indicia of 
reliability, such as being based on psychological testing, 
observation for PTSD symptomatology, or even a rationalized 
explanation.  With regard to the opinion of Dr. F. H. B., the 
Board notes that he testified that he had not reviewed the 
entire claims file.  Furthermore, his opinion, as well as the 
opinion of Dr. M. A. O., was reviewed by Boards of VA 
examiners who determined that the veteran does not have PTSD.  
The Board finds that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion and renders the opinion of less probative value.  
See Murphy v. Derwinski, 1 VA 78 (1990).  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is outweighed 
by the contrary evidence of record, which shows that the 
veteran does not have PTSD.  As the preponderance of the 
evidence is against the claim that the veteran has PTSD, the 
veteran's claim for service connection for PTSD fails.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
service connection for PTSD must be denied.

The veteran is competent to report his symptoms.  However, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  It is noted that he has reported 
that he was a medic in service; however, he is not shown to 
be qualified to render an opinion that requires the medical 
expertise required in this case.  The Board has accorded more 
probative value to the observations of skilled medical 
professionals over that of lay statements.

Two VA Boards of Examiners concluded that the veteran did not 
have PTSD.  The July 2004 VA Board of Examiners noted 
exaggerated behavior and that he was manipulative.  The 
examiners stated that based on a review of the claims file 
and clinical testing, the conclusion was that the veteran's 
mental disorder did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  While unpleasant experiences were noted, 
the examiners specifically stated that the experiences were 
not traumatic, noting that he   was not able to specifically 
describe in detail a severe and horribly traumatic event or 
incident experienced during service.  The examiners added 
that he was not anxious, distressed or depressed when he was 
describing his in-service experiences and that he did not 
report feelings of intense fear, helplessness or horror at 
the time he was experiencing the events.  No evidence of 
avoidance of stimuli associated with his experiences in 
service was noted, and his memories of service were not 
intrusive, persistent, or of distressing thoughts interfering 
with daily functions.  The examiners unequivocally stated 
that the appellant's symptoms did not meet the criteria for a 
diagnosis of PTSD.  

It is clear that there is positive and negative evidence.  
However, not all evidence is of equal weight.  The Board has 
a duty to assess the credibility and weight to given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
While the Board is not free to ignore the opinion of a 
physician, including a treating physician, the Board is 
certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).

The issue before the Board is whether the veteran has PTSD.  
Because we conclude that he does not have PTSD, the issue of 
whether the veteran was exposed to a stressor is not 
material.  The provisions of section 1154 do not address the 
question of current disability.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


